In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 	This application is a CON of 13/401,266 filed on 02/21/2012 ABN, 13/401,266 has provisional application # 61/444,961 filed on 02/21/2011

DETAILED ACTION
Claims 1,3-9,11,13-19 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 12/13/2021
Drawings
The Drawings filed on 5/16/2018 are acceptable for examination purpose
Priority
Acknowledgment is made of applicant's claim for domestic priority based on provisional application 61/444,961 filed 9/16/2019.




Reasons for Allowance

 	Claims 1,3-9,11,13-19 (re-numbered as 1-16) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 12/13/2021, the prior art of Wallach, US Patent No. 6,904,434 in view of Haskell US Pub.No. 2009/0276246 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“wherein: each content item includes:
 	a) a root content item represented by an identifier; and
 	 b) one or more context variants that represent variations of an implementation of the content item in different contexts organized as children of the root content item: and 
 	the platform services include: 
 	a) reference platform services to implement content class managers;
 	 b) content class managers to implement management services for one or more content classes; and 
 	c) content class interpreters to consume a content item and execute instructions defined in the content item for a content class, wherein each of the plurality of distinct clinical applications is composed of content items managed by the content class managers and executed by the content class interpreters”, in claim 1,11




 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 3-9,13-19 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.




















	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2154